Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6 and 9-10 are allowed; claims 2-3, 7-8 and 11-16 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 6 recite, inter alia, wherein no message of the RACH procedure is to be transmitted, and the method further comprises: prioritizing the sidelink transmission with the sidelink resource over the uplink transmission with the uplink resource when the sidelink transmission has a higher priority with respect to a sidelink priority threshold and when the uplink transmission has a lower or equal priority with respect to an uplink priority threshold; and prioritizing the uplink transmission with the uplink resource over the sidelink transmission with the sidelink resource when the sidelink transmission has a lower or equal priority with respect to the sidelink priority threshold or when the uplink transmission has a higher priority with respect to the uplink priority threshold. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DINH NGUYEN/Primary Examiner, Art Unit 2647